—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Queens County (Lubow, J.), dated December 18, 1995, which, upon a fact-finding order of the same court dated October 6, 1995, made after a hearing, finding, inter alia, that he and the mother had neglected their child, directed that the child be placed in the custody of the Commissioner of Social Services for 12 months. The appeal brings up for review the fact-finding order dated October 6, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
In order to establish neglect, the petitioner was required to prove, by a preponderance of the evidence, that the physical, mental, or emotional health of the child was impaired or in imminent danger of becoming impaired by reason of the appellant’s failure to exercise a minimum degree of care in providing the child with proper supervision (see, Family Ct Act § 1012 [f]; Matter of Nassau County Dept. of Social Servs. [Raul B.] v Diane B., 231 AD2d 523, 524). Here, the record amply supports the Family Court’s finding that the child was neglected by the appellant within the meaning of Family Court Act § 1012 (f). Rosenblatt, J. P., O’Brien, Ritter and Krausman, JJ., concur.